DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 7-9, filed 8/24/2022 with respect to 35 USC §103 rejection of claims 1-20 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection and the arguments were directed towards the claims as amended. Applicant has amended claims and argues previously cited references does not disclose amended claim language. In response, examiner points to newly cited Rougeaux to disclose amended claim language. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5,7-14,16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez et al (US 20190260931 A1),  Osterhout et al (US 20200041802 A1) and Rougeaux et al (US 20150309567 A1)

Regarding claim 1, Rodriguez discloses a method for transforming an image frame based on a position of pupils of a viewer ([0118] Virtual and augmented reality systems disclosed herein can include a display which presents computer-generated imagery to a user.), the method comprising: 
obtaining, by a computing device, a first image frame, wherein the first image frame corresponds to a first view perspective associated with a first position of the pupils of the viewer ([0204] The image generating processor 3310 is configured to generate virtual content to be displayed to a user. The image generating processor 3310 may convert an image or video associated with virtual content to a format that can be projected to the user., [0208] angular position onto a user's retina); 
determining, by the computing device, a second position of the pupils of the viewer ([0210] eye-tracking subsystem 3350 that is configured to track the user's eyes and determine the user's focus); 

generating, by the computing device and based on the first image frame, a second image frame corresponding to a second view perspective associated with the second position of the pupils of the viewer ([0210] if the eye-tracking subsystem 3350 determines that the user's focus is at 1 meter away, the LOE 3390 that is configured to focus approximately within that range may be illuminated instead), the generating comprising: 


transmitting, by the computing device, the second image frame to a near-eye display device to be displayed on the near-eye display device ([0204] The image generating processor 3310 is configured to generate virtual content to be displayed to a user.)

Osterhout discloses shifting a first set of pixels of the second image frame by a first shift value calculated based on at least the second position of the pupils of the viewer ([0306] it may be positioned somewhere in the see-through FOV deemed desirable and the sensor feedback may shift the digital content from the neutral position), and 
shifting a second set of pixels of the second image frame by a second shift value calculated based on at least the second position of the pupils of the viewer ([0307] The content position may be shifted from a neutral position to a position towards a side edge of the field of view as the forward motion increases)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the virtual and augmented reality system of Rodriguez to include shifting a first set of pixels of the second image frame by a first shift value calculated based on at least the second position of the pupils of the viewer, and shifting a second set of pixels of the second image frame by a second shift value calculated based on at least the second position of the pupils of the viewer as described by Osterhout

 The motivation for doing so would have been to allow a person wearing the glasses to see the environment through the lenses while also seeing, simultaneously, digital imagery, which forms an overlaid image that is perceived by the person as a digitally augmented image of the environment, or augmented reality (“AR”). (Osterhout, [0162]).

Rougeaux discloses wherein the first position of the pupils and the second position of the pupils are determined with respect to a head position of the viewer ([0091] a first eye gaze tracking procedure (routine A) is performed on one or both eyes of the subject based on the relative positions of the at least one corneal reflection and at least one reference eye feature, [0093] Each eye gaze tracking procedure is performed on a sequence of time separated images for a predetermined period of time.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the virtual and augmented reality system of Rodriguez to include wherein the first position of the pupils and the second position of the pupils are determined with respect to a head position of the viewer as described by Rougeaux

The motivation for doing so would have been to calculate eye gaze vectors of a subject (Rougeaux, [0009]).

Rodriguez, Osterhout and Rougeaux are combinable because they are from the same field of invention. 

Therefore, it would have been obvious to combine Rodriguez, Osterhout and Rougeaux to obtain the invention as specified in claim 1. 

Regarding claim 2, Rodriguez discloses receiving, by the computing device from an eye tracking device, data associated with the position of the pupils of the viewer, wherein the second position of the pupils is determined based on the data received from the eye tracking device ([0149] an eye tracker (e.g., a camera and eye tracking software) can be used to determine which portion of the display the user is looking at.).

Regarding claim 3, Rodriguez discloses wherein the first view perspective is also associated with a first head position of the viewer, the method further comprising: estimating, by the computing device, a second head position of the viewer ([0156] Pixel shifts can be performed in cases in which the image content needs to be moved on the display due to, for example, a user's head movement.); and generating, by the computing device, an intermediary warped image frame from the first image frame using the second head position of the viewer, wherein the second image frame is generated using the intermediary warped image frame ([0156] late update control packet can be sent within a frame (e.g., after the first row) to perform an appropriate pixel shift based on an updated head pose mid frame)

Regarding claim 4, Rodriguez discloses wherein the near-eye display device is a laser beam scanning display that displays data on pixels of the near-eye display device according to a  predetermined scanning pattern, wherein data is displayed on a first set of pixels of the near-eye  display device at a different moment in time than on a second set of pixels of the near-eye display  device ([0161] such as those where scanning-based displays are used, incremental distributed pixel shifts can be provided. For example, the images for a frame of video can be shifted incrementally in one or more depth planes until reaching the end (e.g., bottom) of the image)

Regarding claim 5, Rodriguez discloses wherein the laser beam scanning display includes at least two lasers scanning simultaneously ([0176] light sources, such as light emitting diodes (LEDs), lasers)

Regarding claim 7, Rodriguez discloses wherein the position of the pupils is determined with respect to pixels of the near-eye display device ([0118] wearable by a display system user or viewer 60 and which is configured to position the display 62 in front of the eyes of the user).

Regarding claim 8, Rodriguez is silent to calculating a first eye velocity as a function of the first position of the pupils, the second position of the pupils and a time elapsed for the pupils of the viewer to get from the first position to the second position, wherein the first eye velocity is calculated with respect to the near- eye display device calculating a second eye velocity  and calculating, by the computing device, the first shift value based on the first eye velocity and the second shift value based on the second eye velocity.

Rougeaux discloses calculating a first eye velocity as a function of the first position of the pupils, the second position of the pupils and a time elapsed for the pupils of the viewer to get from the first position to the second position, wherein the first eye velocity is calculated with respect to the near- eye display device ([0072] An exemplary motion model is a constant velocity model of an eye. Such a model applies location constraints on glints observed across different image frames.)
calculating a second eye velocity ([0074] the threshold distance may be based on a distance derived by a maximum velocity of the cornea in three dimensional space) and 
calculating, by the computing device, the first shift value based on the first eye velocity and the second shift value based on the second eye velocity ([0074] minimization process can then be performed to determine the best cornea trajectory in three dimensions (six degrees of freedom using a constant velocity model) that fit the triplet of glints)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the virtual and augmented reality system of Rodriguez to include calculating a first eye velocity as a function of the first position of the pupils, the second position of the pupils and a time elapsed for the pupils of the viewer to get from the first position to the second position, wherein the first eye velocity is calculated with respect to the near- eye display device calculating a second eye velocity  and calculating, by the computing device, the first shift value based on the first eye velocity and the second shift value based on the second eye velocity as described by Rougeaux

The motivation for doing so would have been to calculate eye gaze vectors of a subject (Rougeaux, [0009]).

Rodriguez, Osterhout and Rougeaux are combinable because they are from the same field of invention. 

Therefore, it would have been obvious to combine Rodriguez, Osterhout and Rougeaux to obtain the invention as specified in claim 8. 

Regarding claim 9, Rodriguez discloses calculating, by the computing device, the second shift value based on the first shift value and a subsequent position of the pupils of the viewer ([0160] The pixel shift information can also cause a frame of video data to be completely or partially shifted from the left-eye display panel to the right-eye display panel, or vice versa)

Regarding claim 10, Rodriguez discloses a system  ([0118] Virtual and augmented reality systems disclosed herein can include a display which presents computer-generated imagery to a user.) comprising:
one or more processors configured to execute instructions to ([0119] The local processing and data module 70 may include a processor, as well as digital memory, such as non-volatile memory (e.g., flash memory), both of which may be utilized to assist in the processing and storing of data):
obtain a first image frame, wherein the first image frame corresponds to a first view perspective associated with a first position of pupils of a viewer ([0204] The image generating processor 3310 is configured to generate virtual content to be displayed to a user. The image generating processor 3310 may convert an image or video associated with virtual content to a format that can be projected to the user., [0208] angular position onto a user's retina);
determine a second position of the pupils of the viewer ([0210] eye-tracking subsystem 3350 that is configured to track the user's eyes and determine the user's focus);
wherein the first position of the pupils and the second position of the pupils are determined with respect to a head position of the viewer
generate, based on the first image frame, a second image frame corresponding to a second view perspective associated with the second position of the pupils of the viewer ([0210] if the eye-tracking subsystem 3350 determines that the user's focus is at 1 meter away, the LOE 3390 that is configured to focus approximately within that range may be illuminated instead), generating comprising:


transmit the second image frame to a display device to be displayed on the display device; and a display device configured to: display the second image frame  ([0204] The image generating processor 3310 is configured to generate virtual content to be displayed to a user.).

Osterhout discloses shifting a first set of pixels of the second image frame by a first shift value calculated based on at least the second position of the pupils of the viewer ([0306] it may be positioned somewhere in the see-through FOV deemed desirable and the sensor feedback may shift the digital content from the neutral position), and 
shifting a second set of pixels of the second image frame by a second shift value calculated based on at least the second position of the pupils of the viewer ([0307] The content position may be shifted from a neutral position to a position towards a side edge of the field of view as the forward motion increases)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the virtual and augmented reality system of Rodriguez to include shifting a first set of pixels of the second image frame by a first shift value calculated based on at least the second position of the pupils of the viewer, and shifting a second set of pixels of the second image frame by a second shift value calculated based on at least the second position of the pupils of the viewer as described by Osterhout

 The motivation for doing so would have been to allow a person wearing the glasses to see the environment through the lenses while also seeing, simultaneously, digital imagery, which forms an overlaid image that is perceived by the person as a digitally augmented image of the environment, or augmented reality (“AR”). (Osterhout, [0162]).

Rougeaux discloses wherein the first position of the pupils and the second position of the pupils are determined with respect to a head position of the viewer ([0091] a first eye gaze tracking procedure (routine A) is performed on one or both eyes of the subject based on the relative positions of the at least one corneal reflection and at least one reference eye feature, [0093] Each eye gaze tracking procedure is performed on a sequence of time separated images for a predetermined period of time.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the virtual and augmented reality system of Rodriguez to include wherein the first position of the pupils and the second position of the pupils are determined with respect to a head position of the viewer as described by Rougeaux

The motivation for doing so would have been to calculate eye gaze vectors of a subject (Rougeaux, [0009]).

Rodriguez, Osterhout and Rougeaux are combinable because they are from the same field of invention. 

Therefore, it would have been obvious to combine Rodriguez, Osterhout and Rougeaux to obtain the invention as specified in claim 10. 

Regarding claim 11, Rodriguez discloses an eye tracking device configured to: track the pupils of the viewer; and transmit data associated with the position of the pupils of the viewer to the one or more processors, wherein the second position of the pupils is determined based on the data received from the eye tracking device ([0149] an eye tracker (e.g., a camera and eye tracking software) can be used to determine which portion of the display the user is looking at.).

Regarding claim 12, Rodriguez discloses wherein the first view perspective is also associated with a first head position of the viewer, wherein the one or more processors are further configured to execute instructions to: estimate a second head position of the viewer ([0156] Pixel shifts can be performed in cases in which the image content needs to be moved on the display due to, for example, a user's head movement.); and generate an intermediary warped image frame from the first image frame using the second head position of the viewer, wherein the second image frame is generated using the intermediary warped image frame ([0156] late update control packet can be sent within a frame (e.g., after the first row) to perform an appropriate pixel shift based on an updated head pose mid frame)

Regarding claim 13, Rodriguez discloses wherein the display device is a laser beam scanning display that displays data on pixels of the display device according to a predetermined scanning pattern, wherein data is displayed on a first set of pixels of the display device at a different moment 4 in time than on a second set of pixels of the display device ([0161] such as those where scanning-based displays are used, incremental distributed pixel shifts can be provided. For example, the images for a frame of video can be shifted incrementally in one or more depth planes until reaching the end (e.g., bottom) of the image)

Regarding claim 14, Rodriguez discloses wherein the laser beam scanning display includes at least two lasers scanning simultaneously ([0176] light sources, such as light emitting diodes (LEDs), lasers)


Regarding claim 16, Rodriguez discloses wherein the position of the pupils is determined with respect to pixels of the near-eye display device ([0118] wearable by a display system user or viewer 60 and which is configured to position the display 62 in front of the eyes of the user).

Regarding claim 17, Rodriguez discloses wherein the first view perspective is also associated with a first head position of the viewer, wherein the one or more processors are further configured to execute instructions to: calculate a first eye velocity as a function of the first position of the pupils, the second position of the pupils and a time elapsed for the pupils of the viewer to get from the first position to the second position, wherein the first eye velocity is calculated with respect to the display device; and  calculate the first shift value based on the first eye velocity and the second shift value based on the second eye velocity.

Rougeaux discloses wherein the first view perspective is also associated with a first head position of the viewer, wherein the one or more processors are further configured to execute instructions to: 
calculate a first eye velocity as a function of the first position of the pupils, the second position of the pupils and a time elapsed for the pupils of the viewer to get from the first position to the second position, wherein the first eye velocity is calculated with respect to the display device ([0072] An exemplary motion model is a constant velocity model of an eye. Such a model applies location constraints on glints observed across different image frames.); and  
calculate the first shift value based on the first eye velocity and the second shift value based on the second eye velocity  ([0074] minimization process can then be performed to determine the best cornea trajectory in three dimensions (six degrees of freedom using a constant velocity model) that fit the triplet of glints).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the virtual and augmented reality system of Rodriguez to include wherein the first view perspective is also associated with a first head position of the viewer, wherein the one or more processors are further configured to execute instructions to: calculate a first eye velocity as a function of the first position of the pupils, the second position of the pupils and a time elapsed for the pupils of the viewer to get from the first position to the second position, wherein the first eye velocity is calculated with respect to the display device; and  calculate the first shift value based on the first eye velocity and the second shift value based on the second eye velocity as described by Rougeaux

The motivation for doing so would have been to calculate eye gaze vectors of a subject (Rougeaux, [0009]).

Rodriguez, Osterhout and Rougeaux are combinable because they are from the same field of invention. 

Therefore, it would have been obvious to combine Rodriguez, Osterhout and Rougeaux to obtain the invention as specified in claim 17. 

Regarding claim 18, Rodriguez discloses wherein the first view perspective is also associated with a first head position of the viewer, wherein the one or more processors are further configured to execute instructions to: calculate the second shift value based on the first shift value and a subsequent position of the pupils of the viewer ([0160] The pixel shift information can also cause a frame of video data to be completely or partially shifted from the left-eye display panel to the right-eye display panel, or vice versa).


Regarding claim 19, Rodriguez discloses a non-transitory computer-readable medium having stored thereon a sequence of instructions which, when executed by one or more processors ([0119] The local processing and data module 70 may include a processor, as well as digital memory, such as non-volatile memory (e.g., flash memory), both of which may be utilized to assist in the processing and storing of data), causes the processors to
obtain a first image frame, wherein the first image frame corresponds to a first view perspective associated with a first position of pupils of a viewer ([0204] The image generating processor 3310 is configured to generate virtual content to be displayed to a user. The image generating processor 3310 may convert an image or video associated with virtual content to a format that can be projected to the user., [0208] angular position onto a user's retina);
determine a second position of the pupils of the viewer ([0210] eye-tracking subsystem 3350 that is configured to track the user's eyes and determine the user's focus);

generate, based on the first image frame, a second image frame corresponding to a second view perspective associated with the second position of the pupils of the viewer ([0210] if the eye-tracking subsystem 3350 determines that the user's focus is at 1 meter away, the LOE 3390 that is configured to focus approximately within that range may be illuminated instead), generating comprising:


transmit the second image frame to a display device to be displayed on the display device; and a display device configured to: display the second image frame  ([0204] The image generating processor 3310 is configured to generate virtual content to be displayed to a user.).

Osterhout discloses shifting a first set of pixels of the second image frame by a first shift value calculated based on at least the second position of the pupils of the viewer ([0306] it may be positioned somewhere in the see-through FOV deemed desirable and the sensor feedback may shift the digital content from the neutral position), and 
shifting a second set of pixels of the second image frame by a second shift value calculated based on at least the second position of the pupils of the viewer ([0307] The content position may be shifted from a neutral position to a position towards a side edge of the field of view as the forward motion increases)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the virtual and augmented reality system of Rodriguez to include shifting a first set of pixels of the second image frame by a first shift value calculated based on at least the second position of the pupils of the viewer, and shifting a second set of pixels of the second image frame by a second shift value calculated based on at least the second position of the pupils of the viewer as described by Osterhout

 The motivation for doing so would have been to allow a person wearing the glasses to see the environment through the lenses while also seeing, simultaneously, digital imagery, which forms an overlaid image that is perceived by the person as a digitally augmented image of the environment, or augmented reality (“AR”). (Osterhout, [0162]).

Rougeaux discloses wherein the first position of the pupils and the second position of the pupils are determined with respect to a head position of the viewer ([0091] a first eye gaze tracking procedure (routine A) is performed on one or both eyes of the subject based on the relative positions of the at least one corneal reflection and at least one reference eye feature, [0093] Each eye gaze tracking procedure is performed on a sequence of time separated images for a predetermined period of time.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the virtual and augmented reality system of Rodriguez to include wherein the first position of the pupils and the second position of the pupils are determined with respect to a head position of the viewer as described by Rougeaux

The motivation for doing so would have been to calculate eye gaze vectors of a subject (Rougeaux, [0009]).

Rodriguez, Osterhout and Rougeaux are combinable because they are from the same field of invention. 

Therefore, it would have been obvious to combine Rodriguez, Osterhout and Rougeaux to obtain the invention as specified in claim 19. 

Regarding claim 20, Rodriguez discloses herein the sequence of instructions which, when executed by one or more processors, further causes the processors to: calculate a first eye velocity as a function of the first position of the pupils, the second position of the pupils and a time elapsed for the pupils of the viewer to get from the first position to the second position, wherein the first eye velocity is calculated with respect to the display device; and  calculate the first shift value based on the first eye velocity and the second shift value based on the second eye velocity.

Rougeaux discloses herein the sequence of instructions which, when executed by one or more processors, further causes the processors to:
calculate a first eye velocity as a function of the first position of the pupils, the second position of the pupils and a time elapsed for the pupils of the viewer to get from the first position to the second position, wherein the first eye velocity is calculated with respect to the display device ([0072] An exemplary motion model is a constant velocity model of an eye. Such a model applies location constraints on glints observed across different image frames.); and  
calculate the first shift value based on the first eye velocity and the second shift value based on the second eye velocity  ([0074] minimization process can then be performed to determine the best cornea trajectory in three dimensions (six degrees of freedom using a constant velocity model) that fit the triplet of glints).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the virtual and augmented reality system of Rodriguez to include herein the sequence of instructions which, when executed by one or more processors, further causes the processors to: calculate a first eye velocity as a function of the first position of the pupils, the second position of the pupils and a time elapsed for the pupils of the viewer to get from the first position to the second position, wherein the first eye velocity is calculated with respect to the display device; and  calculate the first shift value based on the first eye velocity and the second shift value based on the second eye velocity as described by Rougeaux

The motivation for doing so would have been to calculate eye gaze vectors of a subject (Rougeaux, [0009]).

Rodriguez, Osterhout and Rougeaux are combinable because they are from the same field of invention. 

Therefore, it would have been obvious to combine Rodriguez, Osterhout and Rougeaux to obtain the invention as specified in claim 20. 

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIVANG I PATEL whose telephone number is (571)272-8964.  The examiner can normally be reached on M-F 9-5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIVANG I PATEL/Primary Examiner, Art Unit 2619